Citation Nr: 0311921	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1964 to July 1968.  

2.  In February 2000, the Department of Veterans Affairs 
Regional Office (RO) in San Diego, California issued a rating 
decision denying service connection for PTSD; the decision 
was appealed to the Board of Veterans' Appeals (Board).

3.  By letter of March 26, 2003, the Board was notified by 
the veteran's accredited representative that the veteran was 
deceased.

4.  Data received from the Social Security Administration on 
May, 13, 2003 reveal that that agency found that the veteran 
died on February [redacted], 2003.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no longer has 
.jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.211, 20.1302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran who was the appellant in this case served on 
active duty from July 1964 to July 1968.

In February 2000, the RO issued a rating decision denying 
service connection for PTSD.  The February 2000 decision was 
appealed to the Board.

By letter dated March 26, 2003, the Board, before it had 
issued a decision in this case, was notified by the veteran's 
accredited representative that the veteran was deceased.  The 
representative indicated that a death certificate was 
requested.  Such death certificate has not been received.  
Data from the Social Security Administration (SSA) 
subsequently received (on May, 13, 2003), reveal that that 
agency found that the veteran had died on February [redacted], 2003.  
When death cannot be confirmed by other means outlined in 
38 C.F.R. § 3.211, it may be established by a finding of fact 
by another Federal Agency.  38 C.F.R. § 3.211(g).  Here, the 
death certificate sought has not been received, and the 
veteran's death cannot be confirmed by such official 
document.  However, SSA has forwarded data showing that they 
recognize that the veteran died on February [redacted], 2003.  

It is now adequately established that the veteran died during 
the pendency of this appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or of any derivative 
claim brought by a survivor of the veteran.  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

